Citation Nr: 0210309	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  93-21 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left pectoralis muscle 
strain. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel







INTRODUCTION

The veteran had active service from January 9, 1991 to April 
16, 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco California, which denied service connection for 
left pectoralis muscle strain.

This case has previously been before the Board.  In September 
1995 the Board remanded the veteran's service connection 
claim to the RO for further development and adjudicative 
action.  


FINDINGS OF FACT

1.  Manifestations of left pectoralis muscle strain were not 
identified at time of entrance.

2.  A January 6, 1991, report from the Veterans Home of 
California shows the veteran had swelling and tenderness to 
left pectoral muscles, and a diagnosis of acute muscle 
strain.  The onset of injury to the veteran's left pectoralis 
muscle was on January 5, 1991.  

3.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance on January 9, 
1991 has been presented.

4.  Competent evidence establishes that preexisting left 
pectoralis muscle strain underwent an increase in severity 
during service.



CONCLUSIONS OF LAW

1.  Left pectoralis muscle strain, clearly and unmistakably 
preexisted service on January 9, 1991 and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (2001).

2.  Left pectoralis muscle strain was aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
March 2000 deferred decision, January 1993 statement of the 
case, and March 1997 and March 2002 supplemental statements 
of the case specifically satisfy the requirements of 38 
U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran of the pertinent laws and regulations and 
evidence necessary to substantiate her service connection 
claim.  In addition, the Remand informed the appellant of 
what actions VA would take.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  Service, 
private, and VA medical records have been obtained and the 
veteran was afforded VA examinations in February 1996 and 
February 2001.  The veteran has not referenced any evidence 
that has not been obtained that might aid her claim or might 
be pertinent to the bases of the denial of her claim.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

The Board finds that although this law was enacted during the 
pendency of this appeal and therefore was not considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new laws and 
regulations have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of the reasons and bases as to why there is no 
prejudice to the veteran).  Accordingly, the Board concludes 
that the veteran's appeal is ready for disposition.

Service Connection

At the outset, the Board notes that where a combat wartime 
veteran alleges she suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
In this case, the veteran does not assert that she served in 
combat nor does the record show that any injury was incurred 
during combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  In order to establish service connection 
for a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Evidence

In her reported history from her November 1990 periodic 
examination the veteran provided a detailed list of injuries 
and denied having a painful or trick shoulder or elbow.

A Report of Occupational Injury or Illness from the Veterans 
Home of California shows the veteran experienced pain in her 
left inner arm, under her armpit and experienced left breast 
swelling while performing her duties as a nurse's aide on 
January 5, 1990.  The form shows physician's findings were 
made on January 6, 1991 of swelling and tenderness to left 
pectoral muscles and a diagnosis of acute muscle strain.  The 
Board notes that the form indicates in two places on the form 
the year is reported as 1990.  However, the Board also notes 
that the physician who reported the clinical findings 
reported the year twice as 1991.  The Board believes that 
reporting the year as 1990 for the incident was error and 
that the correct year of the incident was 1991, the year the 
physician entered 1991 twice upon reporting his diagnoses and 
findings. 

The veteran provided a detailed list of injuries in the 
history she provided at her March 1991 separation 
examination, but she did not indicate any injury to her left 
pectoralis muscle.  Also, the veteran denied having a painful 
or trick shoulder or elbow. 

During service, the veteran underwent an examination on April 
11, 1991 for symptoms of tightness in her left breast area.  
A mammogram was interpreted as showing a dense parenchymal 
pattern and no radiographic evidence of malignancy.  The 
report does not indicate whether the veteran's complaints 
were related to a left pectoralis muscle strain.

The report from a VA examination following her discharge from 
service in September 1991, shows the veteran complained of a 
shooting pain under her left arm after pumping up a hydraulic 
lift in November 1990, that she had the pain off and on for 
three months and has been asymptomatic since then.  
Examination of her left shoulder was within normal limits and 
no muscular or bony tenderness was noted.  The diagnosis set 
forth was: "probably muscular cramps."

VA outpatient treatment records, dated September 1994, 
indicate that the veteran received a subdermal corticosteroid 
injection for left shoulder tendonitis noted to be completely 
resolved.  

The veteran reported having chest and arm pain on an Annual 
Medical Certificate dated, January 1996.

A report from a February 1996 VA examination indicates that 
the examiner reviewed the veteran's claim file.  The veteran 
reported a history of having pain under the breast, which she 
attributed to the pectoralis major muscle.  The examiner 
noted that his review of the veteran's claim file confirmed 
that while on active duty, the patient had complained of a 
strain in the left arm pit region secondary to her duties as 
a nurse's aide.  The examiner did not identify the date of 
the veteran's complaint or the document from which he 
obtained this information.  The veteran reported that during 
her military career she was asked to carry stretchers and 
sustained a strain to the left subaxillary region that 
resulted in localized pain.  The veteran also reported that 
it resolved with rest, but that on occasion she experienced 
transient fleeting pain under her left arm when she engaged 
in heavy lifting.  The examiner provided diagnoses of a 
normal breast examination with no evidence on review of the 
claimant's file to suggest any significant breast pathology 
and a history of left pectoralis muscle strain - resolved 
without evidence of pathology of pectoralis major muscle or 
shoulder girdle region.  X-rays of the left shoulder revealed 
no evidence of recent fracture, dislocation or other bone or 
joint abnormality.  

VA outpatient treatment reported dated from September 1991 to 
March 2000, show that the veteran was seen in July 1997 for 
complaints of left anterior chest spasm like pain radiating 
to her left arm with intermittent numbness of the left hand.  
The veteran resisted adduction of pectoralis muscle and 
passive stretch of the muscle caused pain.  The examiner 
provided diagnoses of left pectoralis muscle sprain with 
intermittent acute flare superimposed on chronic sprain and 
possible fibrosis of muscle.  In August 1996 the veteran was 
provided a diagnosis of left anterior chest pain - probably 
myofascial pain of pectoralis muscle and facii.  

In the report from a February 2001 VA muscles examination, 
the examiner set forth the history provided by the veteran.  
The veteran reported first experiencing her pain syndrome in 
the Persian Gulf lifting heavy patients, stretchers, and 
large amounts of equipment.  She developed pain in her left 
pectoralis, left side of the breast, left shoulder and left 
upper arm, as well as the left anterior neck.  Her complaints 
were initially diagnosed as a strain of her pectoralis.  She 
reported that the pain continued intermittently to the 
present time.  The veteran's most recent experience of chest 
pain was two years prior, and she reported still 
intermittently getting tingling in her thumb and index finger 
with over-head lifting.  She added that it did not really 
bother her and that her left arm did not limit her 
significantly from doing most activities.  

The examiner commented that the veteran's claim file 
contained a significant amount of information about her pain 
syndrome and he provided a detailed review of her prior 
complaints and findings and diagnoses given by medical 
providers.  

Physical examination of the pectoralis region revealed no 
abnormal findings.  The shoulder exam revealed that there was 
some discomfort in the anterior shoulder with abduction.  
Examination of the neck revealed a decreased range of motion 
and that right lateral rotation of the neck provokes pain in 
the anterior chest with some tingling down her left arm.  The 
examiner provided an assessment of left upper extremity 
strain syndrome.  In his assessment, the examiner stated that 
the primary components of the left upper extremity strain are 
largely resolved left pectoralis strain and a cervical strain 
with a left shoulder strain.  

The examiner provided his opinion as to the exact nature and 
relationship of any pre-service, in-service, and post-service 
left breast and or pectoralis muscle pathology found to 
present.  With regard to the pre-service diagnosis, the 
patient reported that she did not recall injuring her left 
pectoralis muscles before service or having any specific 
disability or limitation before entering the service.  She 
reported being able to do very heavy lifting until April 1991 
when she developed the anterior shoulder pectoralis pain 
syndrome.  The examiner opined that inservice complaints of 
tightness in the left breast area in April 1991 were likely 
secondary to the pain syndrome as described.  

The examiner opined that the veteran did not have a 
significant limitation prior to entering the service that she 
developed the onset of a particular pain syndrome in the left 
anterior shoulder arm and pectoralis region which most likely 
was a combined cervical radiculopathy, and that left shoulder 
strain was brought on by heavy lifting in the military in 
April 1991.  The examiner stated that his opinion was based 
on chart review, diagnoses, the veteran's medical history, 
and known sequelae of performing heavy lifting including the 
stress induced from lifting heavy weights on stretchers.  

Analysis

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  The service report that 
predated active duty is negative for pathology.  Therefore, 
the veteran is entitled to a presumption of soundness for 
period of service that began on January 9, 1991.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that the veteran sustained 
the injury she is claiming service connection for occurred 
prior to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

The January 1991 Report of Occupational Injury or Illness 
from the Veterans Home of California shows the veteran was 
diagnosed with acute muscle strain on January 6, 1991 after 
she experienced pain in her left inner arm.  

Thus, the Board finds that the presumption of soundness at 
service entrance in January 9, 1991, has been rebutted.  The 
January 1991 report from the Veteran's Home of California 
established that the veteran had sustained an injury to her 
left pectoral muscles and diagnosed as acute muscle strain 
prior to her entrance into service on January 9, 1991.  Such 
competent evidence clearly and unmistakably shows that a 
diagnosis involving the veteran's left pectoral muscles was 
entered days before her entrance into service.  

The Board is aware that the appellant does not remember the 
preservice treatment.  When compared to the more reliable 
record, the veteran's recent assertions pale into 
insignificance.  See Nici v. Brown, 9 Vet. App. 494 (1996).  
The veteran's left pectoralis muscle strain clearly and 
unmistakably preexisted her entrance into service on January 
9, 1991.  

Aggravation

The presumption of sound condition having been rebutted, the 
Board must next determine whether the veteran's left 
pectoralis muscle strain was aggravated during service.  The 
veteran's left pectoralis muscle strain, will be considered 
to have been aggravated by service where there is an increase 
in disability during service unless there is a specific 
finding that the increase is due to that natural progress of 
the disease.

The Board has reviewed all evidence of record including the 
veteran's lay statements made in support of her service 
connection claim and medical history as reported by various 
medical providers and all other medical evidence.  

The veteran's DD-214 shows that the veteran worked as a 
medical service technician during her period of service from 
January 9, 1991 to April 16, 1991.  The Board finds that it 
is reasonable to believe that as a medical service 
technician, the veteran would have been required to perform 
heavy lifting as she reported in reporting her history at VA 
examinations.  Therefore, the question of veracity with 
regard to the veteran's statements as to the duties she 
performed in service is resolved in her favor.  

The Board also finds it reasonable to believe that in 
performing these duties that she aggravated a pre-existing 
injury to the veteran's left pectoral muscles that occurred 
four days prior to her entrance into service.  In determining 
that the veteran aggravated her left pectoralis muscle 
strain, the Board notes that the veteran did report symptoms 
of tightness in her left breast area on April 11, 1991. 
Within the first year after service and thereafter, the 
veteran's complaints indicating that she continued to suffer 
flare-ups related to her pre-service injury to the left 
pectoral muscles.  In September 1991, she complained of a 
shooting pain under her left arm and was provided a diagnosis 
of probably muscular cramps.  Similar complaints in 1994, 
1996 and 1997 indicate that she continued to suffer from 
flare-ups of left pectoralis muscle strain.

The 2001 VA examiner opined that inservice complaints of 
tightness in the left breast area in April 1991 were likely 
secondary to the pain syndrome and likely related to heavy 
lifting.  The examiner also opined that the veteran did not 
have a significant limitation prior to entering the service, 
that she developed the onset of a particular pain syndrome in 
the left anterior shoulder arm and pectoralis region, that it 
most likely was a combined cervical radiculopathy, and that 
left shoulder strain that was brought on by heavy lifting in 
the military in April 1991.

The Board is persuaded by the examiners opinions set forth in 
the report from the veteran's February 2001 VA examination.  
As such the Board finds that the veteran's suffered an 
aggravation of a pre-existing injury in service, that 
although largely resolved has not been found to be completely 
resolved.

ORDER

Service connection for left pectoralis muscle strain is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

